              Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 1 of 12




            Sealed                                                         United States Courts
Public and unofficial staff access                                       Southern District of Texas
     to this instrument are
   prohibited by court order                                                      FILED
                                                                             October 23, 2020
                                                                                       
                                                                       David J. Bradley, Clerk of Court
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 2 of 12




                                            H-20-2092M
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 3 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 4 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 5 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 6 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 7 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 8 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 9 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 10 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 11 of 12
Case 4:20-mj-02092 Document 1 Filed on 10/23/20 in TXSD Page 12 of 12
